Citation Nr: 1035007	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-24 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to June 25, 2003, for 
the grant of a total disability rating based on individual 
unemployability (TDIU).

2.  Entitlement to an effective date prior to June 25, 2003, for 
the establishment of Dependents' Educational Assistance (DEA).

3.  Entitlement to a disability rating in excess of 20 percent 
for status post-subluxation of the right shoulder.

4.  Entitlement to a disability rating in excess of 10 percent 
for patellofemoral syndrome of the left knee.

5.  Entitlement to a disability rating in excess of 10 percent 
for patellofemoral syndrome of the right knee.




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 
1984 and from June 1985 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 rating determinations of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Chicago, Illinois.  

In September 2008, the Board denied entitlement to earlier 
effective dates for the awards of TDIU and DEA.  The Veteran 
subsequently appealed these determinations to the Court of 
Appeals for Veterans Claims (Court).  In a December 2009 Joint 
Motion for Remand, the parties (the Secretary of VA and the 
Veteran) determined that a remand was warranted.  By a January 
2010 Order, the Court granted the Joint Motion for Remand, 
vacated the September 2008 Board decision pertaining to these 
issues, and remanded the matter for readjudication.  

The remaining issues on appeal (increased rating claims) were 
remanded by the Board in September 2008 for further procedural 
development.  As discussed below, this development was not 
completed; as such, a remand is necessary.  See Stegall v. West, 
11 Vet. App. 268 (1998) (a remand confers on the claimant, as a 
matter of law, the right to compliance with the remand order).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

I. Earlier Effective Date for TDIU and DEA

By way of history, the Veteran filed a claim for a total 
disability rating based on individual unemployability (TDIU) that 
was received by the RO on November 21, 1997; he also asserted 
that his "total disability" was "permanent."  The RO 
subsequently awarded TDIU by rating decision dated in April 2005; 
an effective date of June 25, 2003, was established for this 
award.  The RO also granted basic eligibility to Dependents' 
Education Assistance (DEA) in the same rating decision, to be 
effective as of June 25, 2003, the date the Veteran's disability 
was deemed to be permanent and total.  The Veteran has disagreed 
with the effective date assigned to these awards; he contends 
that he became permanently unemployable much earlier than June 
25, 2003.  This is the issue before the Board for appellate 
review.  

Pertinent to the reasons for this remand, the Veteran has 
presented evidence that he began to experience interpersonal 
conflicts with his co-workers and supervisor approximately one 
year prior to his termination from his janitorial/maintenance job 
in spring 2003.  He has also submitted lay and medical evidence 
showing increased complaints of knee and shoulder pain which he 
asserts impacted his ability to adequately perform his job.  
(i.e., Veteran's Statement received in May 2001).  Finally, the 
record reflects that the Veteran was initially employed full-time 
as a sheet metal worker, but that as this appeal continued, he 
left that job and was subsequently employed in a 
janitorial/maintenance position for the State of Illinois.  The 
Veteran indicated in May 2001 that he was only working part-time 
in this position; as noted above, he was terminated in the spring 
of 2003.  

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
a veteran's level of education, special training and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2009).  

"Substantially gainful occupation" is not currently defined in 
VA regulations.  For a veteran to prevail on a claim based on 
unemployability, the record must reflect some factor which takes 
the claimant's case outside the norm for such a veteran and not 
just that the veteran is unemployed or has difficulty finding 
employment.  For purposes of adjudicating entitlement to TDIU, 
"marginal employment" shall not be considered substantially 
gainful occupation, and shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce as the poverty threshold for one 
person.  38 C.F.R. § 4.16(a).  It may also be held to exist, on a 
facts found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Id.; see also Beaty v. Brown, 6 Vet. App. 532, 538 
(1994) (holding that factors to be considered in determining 
whether employment is marginal include 1) prior work history and 
earnings compared with the present, including a marked reduction 
in earnings; 2) the established wage for a particular type of job 
in the community; 3) the opportunity for employment in the 
community; 4) the type of disability in relation to the work for 
which the veteran is qualified by experience, education, and 
training).  

The Board finds that the evidence, as discussed above, at a 
minimum, raises the issue of whether the Veteran was not engaged 
in substantially gainful occupation, to include the question of 
whether his employment was marginal.  In this regard, the Veteran 
asserts that he left his more lucrative sheet metal worker 
position due to his service-connected disabilities and was forced 
to take significant financial losses when he accepted part-time 
employment as a janitor/maintenance worker for the State of 
Illinois.  

In the present case, the record contains income information 
pertaining to the Veteran's employment as a sheet metal worker in 
1997.  See VA Form 21-8940 received in November 1997.  There is 
no evidence of record, however, which details the Veteran's 
income and hours following this employment.  Since this 
information is clearly relevant to the issue of whether the 
Veteran's employment was "marginal" and/or did not constitute 
"substantially gainful occupation," a remand is necessary to 
obtain such information from the Veteran.  See 38 U.S.C.A. 
§ 5103A(a)(1) (stating that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit).  Similarly, the 
Board finds that a medical opinion which considers whether the 
Veteran was unable to satisfactorily perform/maintain employment 
as a sheet metal worker (or equivalent position given his 
educational and occupational background) as a result of his 
service-connected disabilities is needed to fully consider his 
contention that he was forced to take a janitorial position 
(which, according to him, led to significant financial losses) 
due to symptomatology associated with his service-related 
disabilities.  See id.  

To aid in the evaluation of his occupational limitations, the 
agency of original jurisdiction (AOJ) should inquire after 
whether any outstanding treatment records exist.  See id.  A 
review of the entire record reveals few, if any, treatment 
records pertaining to the Veteran's service-connected adjustment 
disorder, right shoulder disability, bilateral knee disabilities, 
and right hand neuropathy, for the period of the appeal in 
question.  Rather, most of the records submitted by the Veteran 
during this period pertain to treatment of a nonservice-connected 
right ankle disorder.  The AOJ should make reasonable efforts to 
obtain any outstanding treatment records identified by the 
Veteran; it should also request any records associated with the 
Veteran's claim for disability benefits from the Social Security 
Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. 
Cir. 2010); Quartuccio v. Principi, 16 Vet. App. 183, 187-8 
(2002).  

II. Manlincon Issues

The Board remanded the issues of entitlement to increased ratings 
for status post-subluxation of the right shoulder, patellofemoral 
syndrome of the left knee, and patellofemoral syndrome of the 
right knee, in September 2008 for the issuance of a statement of 
the case because the Veteran had filed a timely notice of 
disagreement with an April 2005 rating decision denying his 
increased rating claims.  See Manlincon v. West, 12 Vet. App. 238 
(1999); 38 C.F.R. § 19.26 (2009).  The Board noted in its remand 
that the Veteran already had pending increased rating claims for 
these disabilities awaiting hearing before the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) and 
that there is an inherent problem of having the same issue(s) 
pending before different jurisdictions.  It nevertheless remanded 
the claims in accordance with the holding in Manlincon because it 
lacked jurisdiction over the claims.  

Since the September 2008 remand, the appeal pending before the 
Federal Circuit was remanded back to the Court, wherein the Court 
affirmed the Board's May 2003 decision regarding the Veteran's 
increased rating claims.  The increased rating claims that are 
the subject of this decision were filed in January 2005 and 
denied by the RO in April 2005.  Thus, they are not impacted by 
the fact that the May 2003 Board decision is final.  As of the 
date of this decision, no statement of the case has been issued.  
As such, a remand is necessary to comply with the Board's 
September 2008 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (holding that a remand confers on the claimant, 
as a matter of law, the right to compliance with the remand 
order).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to either 
(a) submit all records associated with any 
evaluation and/or treatment of his service-
connected adjustment disorder, bilateral knee 
disability, right shoulder disability, or 
right hand neuropathy for the period dated 
between November 1997 and June 2003, or (b) 
provide information sufficient to allow the VA 
to obtain any existing treatment records, 
including the date(s) of treatment, the 
address of the facility, and a completed 
consent form, if necessary.  Allow the Veteran 
sufficient time to respond to this request.  

2.  Obtain copies of any SSA disability 
benefit determinations as well as any copies 
of the records on which such determinations 
were based.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.

3.  Any attempts to retrieve the records 
described above, or any other outstanding 
evidence, should be documented in the claims 
file.  Furthermore, if such attempts are 
unsuccessful, the AOJ should notify the 
Veteran that it was unable to obtain such 
evidence, describe the steps taken by the AOJ 
to obtain the evidence, and notify the Veteran 
that it is ultimately his responsibility to 
furnish the evidence in support of his claim.  

4.  Contact the Veteran and ask him to submit 
information regarding his employment and 
earning history for the period from November 
1997 through June 2003.  Specifically, the 
AOJ should ask for information regarding his 
employer(s), the average number of hours 
worked (i.e., when he worked full-time versus 
part-time), and his monthly income (noting 
any significant changes in income).  

5.  After the Veteran has been provided 
sufficient opportunity to respond to the 
above requested development and any 
outstanding evidence has been associated with 
the claims file, arrange for the Veteran's 
claims file to be reviewed by an appropriate 
VA clinician(s) for an opinion regarding the 
cumulative effect of the Veteran's service-
connected disabilities on his occupational 
functioning for this appeal period.  The 
reviewing clinician should only consider the 
functional effects of the Veteran's service-
connected disabilities and, if necessary, 
obtain any specialty opinion(s) (i.e., mental 
health) prior to completing the questions 
below.  A rationale which considers the 
clinical and lay evidence of record should 
accompany any discussion(s)/opinion(s) 
provided in the report.  

(a) The VA clinician should review the 
evidence of record and describe what 
functional limitations the Veteran 
experienced as a result of the following and 
what impact, if any, these limitations had on 
his occupational functioning.  Any discussion 
of the cumulative effect of his service-
connected disabilities should include a 
description of if and how the Veteran's 
service-connected disabilities might impact 
his ability to perform sedentary, light-duty, 
and labor-intensive employment.  
	
	(i) The limitations and effects of his 
right shoulder disability and bilateral knee 
disability between November 21, 1997, and 
April 23, 2001.
	(ii) The limitations and effects of his 
right shoulder disability, bilateral knee 
disability, and right hand neuropathy between 
April 23, 2001, and December 30, 2002.
	(iii) The limitations and effects of his 
right shoulder disability, bilateral knee 
disability, right hand neuropathy, and 
adjustment disorder with depressed mood 
between December 31, 2002, and June 25, 2003.  

(b) The VA clinician should also provide an 
opinion as to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 
50 percent that the Veteran was unable to 
substantially perform his job as a sheet 
metal worker (or equivalent position given 
his educational and occupational background) 
as a result of his service-connected 
disabilities alone between November 21, 
1997, and June 25, 2003.  If the VA clinician 
concludes that the Veteran's inability to 
perform his job occurred sometime during this 
period, he/she should identify when this 
occurred, citing evidence of record to 
support this finding.  

6.  Issue a statement of the case with 
respect to the issues of entitlement to an 
increased disability rating for (1) status 
post-subluxation of the right shoulder, 
currently rated as 20 percent disabling; (2) 
patellofemoral syndrome of the left knee, 
currently rated as 10 percent disabling; and 
(3) patellofemoral syndrome of the right 
knee, currently rated as 10 percent 
disabling.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  If 
a timely substantive appeal is not filed, the 
claim should not be certified to the Board.  
If so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

7.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the actions requested 
above, consideration should be given to 
referral of the Veteran's TDIU claim to the 
Undersecretary for Benefits or the Director 
of VA's Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. 
§ 4.16(b) for the period of the appeal 
from November 21, 1997, to April 22, 
2001.  The Veteran should be given 
opportunity to present evidence and argument 
on this point; he should be informed of the 
ultimate outcome of any referral.

9.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



